Title: From Thomas Jefferson to William Tudor, 14 February 1823
From: Jefferson, Thomas
To: Tudor, William


Sir
Monticello
Feb. 14. 23.
I have duly recieved your favor of Jan. 24 and with that a copy of your life of James Otis, for which be pleased to accept my thanks. the character of mr Otis the subject of this work is one which I have always been taught to hold in high estimation, and I have no doubt that the volume will on perusal be found worthy of it’s subject. with respect to the part of it respecting Dr Franklin, on which you ask my opinion particularly I have perused it with attention, and as far as my personal acquaintance authorises me to say, I think it generally just & correct. of one point however I was not aware, to wit, that the Dr came more tardily into the idea of resistance by arms than others generally. when he returned from England and took his first seat in Congress, which was before our second petition to the king, he was as forward as any of us, and he first laid on our table a form of confederation. however it is very possible that while he continued in England surrounded by the appalling means of that powerful nation, and compared them with ours, he might have doubts whether the array in arms might not be better postponed awhile. on this subject however I have no particular information with my thanks for the copy of your work be pleased to accept the assurance of my great esteem & respectTh: Jefferson